Citation Nr: 0910907	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO. 07-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for psychiatric disability.

2.  Entitlement to service connection for residuals of head 
injury.

3.  Entitlement to service connection for an eye disorder.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to October 
1981.

In June 1996, the Veteran legally changed his name, as 
reflected on the title page. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the VA RO&IC. 


FINDINGS OF FACT

1.  In January 2000, the Board denied reopening of service 
connection for psychiatric disability, finding that the 
additional evidence still did not show that the Veteran had a 
psychiatric disorder in service or within a year of service 
separation. 

2.  Evidence associated with the record since the Board's 
January 2000 decision denial of reopening is either 
cumulative or redundant or, by itself or in connection with 
evidence previously assembled, does not relate to an 
unestablished fact or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for psychiatric disability. 

3.  Chronic, identifiable disability, manifested by abnormal 
feelings in the Veteran's head, was not manifested in or 
after service.

4.  Chronic, identifiable eye disability was not manifested 
in or after service.


CONCLUSIONS OF LAW

1.  The Board's January 2000 decision, which denied reopening 
of service connection for a psychiatric disability, was final 
when issued.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991); 38 C.F.R. §§ 20.1100 (1999).

2.  New and material evidence has not been received to reopen 
service connection for a psychiatric disability.  38 U.S.C.A. 
§ 5108 (West 2002 and Supp. 2008); 
38 C.F.R. § 3.156 (2008).

3.  The criteria for service connection residuals of a head 
injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).

4.  The criteria for service connection for an eye disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Prior to 
consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duties 
to notify and assist the Veteran in the development of the 
issues of reopening service connection for a psychiatric 
disability; service connection for a disability manifested by 
abnormal feelings in the head; and service connection for an 
eye disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA 
has met the duties to notify and assist.
 
A review of the record discloses that this is not the 
Veteran's first claim for service connection for a 
psychiatric disability.  Claims to reopen have been before 
the Board on several occasions, the last time in January 
2000.  The Veteran was notified of that decision, as well as 
his right to appeal to the United States Court of appeals for 
Veterans Claims (Court); however, he did not file such an 
appeal. Therefore, the Board's January 2000 decision became 
final under the law and regulations then in effect.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Veteran has 
since submitted an application to reopen service connection 
for a psychiatric disability.  At that time, he also 
submitted claims for service connection for disability 
manifested by abnormal feelings in his head and for an eye 
disability.  In this regard, there is no issue as to 
providing an appropriate application form or completeness of 
the application. 

Following the receipt of his application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the 
information and evidence to be provided by the Veteran, as 
well as the evidence which VA would attempt to obtain.  VA 
informed the Veteran of the deficits in the evidence which 
existed at the time of the prior denial of entitlement to 
service connection for psychiatric disability, as well the 
requirements to support the underlying service connection 
claim.  VA also notified the Veteran of the manner in which 
it determined disability ratings and effective dates were 
assigned, should service connection be granted. 
 
After notice was provided to him, the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  He was provided the opportunity to present 
pertinent evidence and testimony.  VA received his service 
treatment records and his service personnel records, as well 
as records reflecting his treatment and examinations after 
service.  Post-service treatment records included those 
associated with the Veteran's receipt of Social Security 
benefits.  The RO&IC also offered the Veteran an opportunity 
to present additional evidence and argument at a hearing on 
appeal; however, he declined to accept that offer.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  Accordingly, the Board will proceed to 
the claims.
 


Service Connection and Reopening Analysis
 
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

For certain disabilities, such as psychoses, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Such a presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307. 

Although the Veteran is entitled to consideration under the 
law and regulations governing presumptive service connection, 
the failure to meet those requirements is not dispositive.  
He may still show a direct link between the disability in 
question and service.  Combee v. Brown. 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Indeed, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Reopening Service Connection for a Psychiatric Disorder

In January 2000, the Board denied reopening of service 
connection for psychiatric disability, finding that the 
additional evidence still did not show that the Veteran had a 
psychiatric disorder in service or within a year of service 
separation.  The Board's January 2000 decision, which denied 
reopening of service connection for a psychiatric disability, 
was final when issued.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§§ 20.1100. 

The Veteran seeks to reopen service connection for a 
psychiatric disorder.  When the Board denied reopening of 
service connection for a psychiatric disorder in January 
2000, the evidence of record consisted of the Veteran's 
service treatment records, as well as extensive records of 
treatment and examinations after service; however, that 
evidence showed no more than treatment for a mixed 
personality disorder in service.  Then, as now, personality 
disorders were not considered diseases subject to service 
connection.  38 C.F.R. § 3.303.  Although the Veteran 
demonstrated schizophrenia several years after his discharge 
from service, the preponderance of the competent evidence of 
record showed that there was no nexus to service.  
Consequently, the Veteran could not meet the criteria for 
service connection, and the appeal was denied.  As noted 
above, that Board decision was final when issued. 

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  When a veteran seeks to reopen a 
final decision based on new and material evidence, the Board 
must first determine whether the veteran has, in fact, 
presented new and material evidence under 
38 C.F.R. § 3.156.  If new and material evidence is received, 
the Board may then proceed to evaluate the merits of the 
claim but only after insuring that the duty to assist the 
veteran in the development of his claim has been fulfilled. 
See Elkins v. West, 12 Vet. App. 209 (1999). 
 
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 
  
The Veteran contends that the manifestations of his 
personality disorder in service were, in fact, manifestations 
of his current psychiatric disability, diagnosed primarily as 
schizophrenia.  He also contends that such disability was 
associated with his use of alcohol in service, a practice he 
contends was not discouraged by the military.  In either 
case, he maintains that service connection for schizophrenia 
is warranted.  After carefully considering the claim to 
reopen in light of the record and the applicable law, the 
Board finds that new and material evidence has not been 
received to reopen service connection for a psychiatric 
disorder.  Accordingly, the appeal to reopen will be denied. 

Not only were the Veteran's current contentions previously 
considered and rejected in prior Board decisions, he has not 
submitted any other new evidence to support his contentions.  
As a layperson, he is only qualified to report on matters 
that are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion that in-service 
psychiatric symptoms were manifestations of a psychiatric 
disorder other than personality disorder, or that currently 
diagnosed disability is related to service, without more, is 
not sufficient evidence to reopen service connection for 
psychiatric disability. 

As the RO&IC informed the Veteran, it is his responsibility 
to submit evidence to support his claim to reopen service 
connection.  In the continued absence of psychiatric 
disability in service (other than personality disorder) or of 
a psychosis during the first year after service, and in the 
continued absence of competent evidence of a nexus to 
service, the Veteran is still not able to meet the criteria 
for service connection.  Accordingly, the Board's prior 
denials of service connection for psychiatric disability are 
confirmed and continued.

Service Connection for Head Injury Residuals

The Veteran contends that he sustained a head injury in an 
automobile accident in service, and that he now experiences 
memory loss and a lack of concentration; therefore, he 
maintains that service connection for the residuals of a head 
injury is warranted.  However, after carefully considering 
the claim in light of the record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim.  Accordingly, the appeal will be denied. 

The report of the Veteran's service entrance examination is 
negative for any complaints or clinical findings of 
disability manifested by memory loss or of a disease or 
injury involving the head.  Service treatment records reflect 
that in service in November 1979 the Veteran reported history 
or complaints of frequent headaches.  In March 1980, the 
Veteran was involved in a motor vehicle accident in which he 
sustained a brain concussion; however, service treatment 
records reflect no evidence of residual disability during the 
remainder of service.  A June 1981 Medical Board report shows 
that the Veteran had a significant history of alcohol abuse 
with almost daily drinking during service. 

Since service, the Veteran has complained of headaches; 
however, those complaints have been isolated in nature, and 
there has been no competent evidence of chronic underlying 
pathology associated with the in-service concussion.  There 
is no evidence of association with a head injury in service.  
As above, the only reports to the contrary come from the 
Veteran.  However, because he is not qualified to render such 
an opinion, his opinion, without more, cannot be considered 
competent evidence of service connection.  38 C.F.R. 
§ 3.159(a); Espiritu.  Absent such evidence, the Veteran 
cannot meet the criteria for entitlement to service 
connection for a disability manifested by abnormal feelings 
in his head.  Accordingly, the appeal is denied.

Service Connection for Eye Disorder

The Veteran contends that he has an eye disability as the 
result of service.  He contends that he now experiences 
memory loss and a lack of concentration, and believes that 
such is the result of a head injury in a motor vehicle 
accident in service.  After carefully considering the claim 
in light of the record and the applicable law, the Board 
finds that the preponderance of the evidence is against the 
claim.  Accordingly, the appeal will be denied. 

The Veteran's treatment records in and after service are 
negative for any competent evidence of chronic, identifiable 
eye pathology.  Absent such pathology, the 


Veteran cannot meet the criteria for entitlement to service 
connection.  Again, the only evidence to the contrary are the 
Veteran's own unsupported statements.  38 C.F.R. § 3.159(a); 
Espiritu.  Accordingly, service connection for eye disorder 
is denied.


ORDER

New and material evidence not having been received, reopening 
of service connection for psychiatric disability is denied.

Service connection for residuals of head injury is denied.

Service connection for an eye disorder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


